Case 1:18-cv-03305-VEC Document 315 Filed 11/11/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee X
WOW VIRTUAL REALITY, INC..,

Plaintiff, CIVIL ACTION

18-cv-3305 (VEC)
- against - SATISFACTION OF JUDGMENT

BIENBEST, e¢ al..

Defendants.
a x

WHEREAS, a judgment was entered in the above action on the 6" day of
December, 2018 in favor of Plaintiff Wow Virtual Reality, Inc. and against Defendant Shantou
Chenghai Yuansheng Toys Industry Co., Ltd in the amount of $50,000.00, and said judgment
having been satisfied, and it is certified that there are no outstanding executions with any Sheriff
or Marshall.
THEREFORE, satisfaction of said judgment is hereby acknowledged, and the
Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant Shantou Chenghai Yuansheng Toys Industry Co..

Ltd.
Dated: October 15, 2019 Respectfully submitted,
New York, New York
EPSTEIN DRA il
BY:

 

(
Brieanne‘Stully (BS 3711)

bscully@ipcounselors.com

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: — (212) 292-5390
Facsimile: (212) 292-539]
Attorney for Plaintiff

Wow Virtual Reality, Inc.

     
 

  

NOAH D. RODMAN
Notary Public, State of New York

Registration #04
Qualified in Westen 0749146

Commission Expires

 
  

   
   
    
